Exhibit 10.1

 
AGREEMENT
 
This Agreement (this “Agreement”) is made and entered into as of the 2nd of
March, 2015, by and among RELM Wireless Corporation, a Nevada corporation (the
“Company”) and Fundamental Global Investors, LLC, a North Carolina limited
liability company ( “Fundamental”) (each of the Company and Fundamental a
“Party” to this Agreement, and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, Fundamental is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 1,645,231 shares,
representing approximately 12.0%, of the total Common Stock issued and
outstanding on the date hereof;
 
WHEREAS, the Board of Directors of the Company (“Board”) has determined to set
the size of the Board at six members as of the 2015 Annual Meeting of
Stockholders of the Company to be held on May 20, 2015 (including any
adjournment or postponement thereof, the "2015 Annual Meeting") and set forth a
slate of director nominees for such meeting consisting of Donald Goebert, James
Henderson, Ryan Levenson, Timothy O’Neil, Benjamin Rosenzweig and David Storey
(the “2015 Slate”); and
 
 
WHEREAS, the Parties believe that the best interests of the Company and its
stockholders will be served by entering into this Agreement in connection with;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:
 
1.  
Right to Director Appointment; 2015 Annual Meeting.

 
(a) Fundamental shall have the right, upon written notice to the Company, to
nominate for appointment by the Board a director to serve on the Board (the
“Fundamental Appointee”).  The Board shall promptly take such action as shall be
necessary to increase the size of the Board and appoint such Fundamental
Appointee to fill such vacancy until such time as his or her successor is duly
elected and qualified.  Such Fundamental Appointee will (i) be “independent”
under the rules of the NYSE MKT, (ii) provide all information required of
shareholder nominees as set forth in the Company’s proxy statement filed with
the SEC and (iii) provide such further information as reasonably requested by
the Board to determine the qualifications and independence of such Fundamental
Appointee.
 
(b) At the 2015 Annual Meeting, Fundamental agrees to appear in person or by
proxy and vote at such meeting all shares of Common Stock beneficially owned by
Fundamental as of the record date for the 2015 Annual Meeting in favor of the
election of the 2015 Slate.
 
 
(c)           As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder (the “Exchange Act”)
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates or Associates of any person or entity referred
to in this Agreement.
 
 
(d)             The Company shall not take any action to avoid or seek to avoid
the observance or performance of any of the terms required to be observed or
performed by the Company under this Agreement, but shall at all times in good
faith take all actions that are reasonably necessary to carry out and perform
all of the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Representations and Warranties of the Company.

 
The Company represents and warrants to Fundamental that (a) the Company has the
corporate power and authority to execute this Agreement, (b) this Agreement has
been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.
 
3.  
Representations and Warranties of Fundamental.

 
Fundamental represents and warrants to the Company that (a) the authorized
signatory of Fundamental set forth on the signature page hereto has the power
and authority to execute this Agreement and any other documents or agreements to
be entered into in connection with this Agreement and to bind it thereto, (b)
this Agreement has been duly authorized, executed and delivered by Fundamental,
and is a valid and binding obligation of Fundamental, enforceable against
Fundamental in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Fundamental as currently in effect, and (d) the
execution, delivery and performance of this Agreement by Fundamental does not
and will not violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to Fundamental.
 
4.  
Specific Performance.

 
Each of Parties acknowledges and agrees that irreparable injury to the other
Parties hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Fundamental (or any of the entities listed on Exhibit
A), on the one hand, and the Company, on the other hand (the non-breaching Party
being the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief to prevent any violation of, the terms hereof, and the
other Parties hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.
 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Expenses.



Neither the Company, on the one hand, nor Fundamental, on the other hand, will
be responsible for any fees or expenses of the other in connection with this
Agreement or the 2015 Annual Meeting.
 
6.  
Mutual Non-Disparagement.

 
Each of the Parties covenants and agrees that, beginning as of the date hereof
and continuing until the date that is 30 days before the last date on which a
stockholder of the Company may submit nominations for the Board in connection
with the 2016 Annual Meeting of Stockholders, neither it nor any of its
respective agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors, shall in any way, directly or indirectly, alone or in
concert with others, cause, express or cause to be expressed in a public manner,
orally or in writing, any remarks, statements, comments or criticisms that
disparage, call into disrepute, defame, slander or which can reasonably be
construed to be defamatory or slanderous to the other Parties or such other
Parties’ subsidiaries, Affiliates, successors, assigns, officers (including any
current officer of a Party or a Parties' subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Parties’ subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services.
 
7.  
Severability.

 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
8.  
Notices.

 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, postage/delivery fees prepaid, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:


RELM Wireless Corporation
7100 Technology Drive
West Melbourne, Florida  32904
Attention:
Facsimile:


 
3

--------------------------------------------------------------------------------

 
 
with a copy to:


Holland & Knight LLP
200 South Orange Avenue, Suite 2600
Orlando, FL 32801
Attention: Tom McAleavey
Facsimile: (407) 244-5288


If to Fundamental:



Fundamental Global Investors, LLC
4201 Congress Street, Suite 140
Charlotte, North Carolina 28209
Attention:  D. Kyle Cerminara
Facsimile:


with a copy to:

Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio 44114
Attention:  Derek D. Bork
Facsimile:  216-566-5800
 
9.  
Applicable Law.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.
 
 
4

--------------------------------------------------------------------------------

 
 
10.  
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
 
11.  
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

 
This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Fundamental. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Fundamental, the prior written consent of
the Company, and with respect to the Company, the prior written consent of
Fundamental. This Agreement is solely for the benefit of the Parties hereto and
is not enforceable by any other persons.
 
 [Remainder of this page intentionally left blank]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first written above.
 
 
THE COMPANY:
 
RELM Wireless Corporation
 


 
/s/ David P.
Storey                                                                
 
Name: David P. Storey
 
Title: President and Chief Executive Officer
 


 
FUNDAMENTAL:
 
FUNDAMENTAL GLOBAL INVESTORS, LLC
 


/s/ D. Kyle Cerminara 
Name:  D. Kyle Cerminara
Title: Chief Executive Officer, Partner and Manager
 
 
 
 
[Signature Page to Agreement]


--------------------------------------------------------------------------------

 
 